Title: To James Madison from Hubbard Taylor, 5 October 1809
From: Taylor, Hubbard
To: Madison, James


Dear Sir
Winchester Clarke Cy. Octr. 5th. 1809
I have just met with Major Morrison on his Way to the City of Washington, and I cannot omit droping you a line. I wrote you since the return of Major J. Taylor, wherein I informed you of your Land business &C. and also took the liberty to say some thing on the subject of Leasing the Saline Salt Works, & probably I may have exceeded the limits of an individual. If so hope you will excuse it, as I realy have no view, but the publics good, & not acquainted how far much information of a private nature is proper to go to you direct, or even thro any of the departments, but having felt a great Anxiety in the Article of Salt, was the strong inducement. And I am pleased to hear that that Article is geting in great plenty on the Great Kanawwa, by the abundance of Salt-Water found there. The prices of that Article is in the interior of our County hereabouts from $1.75 to $2—a price not to be complaind off.

I saw the old Comm’drore lately he has not recoverd the effects of his fall from his Horse, and his Lady I fear will live but a short time if she is not already Dead. All the rest of our relations are well as far as I hear lately excerpt [sic] a Son in Law of Mine, who was il[l] about 2 week’s past since which I have not hred [sic].
We are all anxiety to hear what may be the real object of Mr Jackson, but expect little at the hands of the British, where circumstances do not force them to what they ought to do. The Citizens of this State I believe feel all that just indignity aga[i]nst both Britain & France, for their agressions and will I am sure support the General Government in such Measures as they may adopt as most proper to be pursued. You will be pleased to present my sincere respects to Mrs. Madison and believe me to be with the most respectfull regar[d] yr obdt. Hble sert
H: Taylor
